DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group A, claims 1-9 in the reply filed on 8/11/2021 is acknowledged.
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/11/2021.

Claim Objections
Claim 6 is objected to because of the following informalities:  "70minutes" should be corrected to "70 minutes" in line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase "especially" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For examination purposes, the limitation following said phrase (especially leading edges…) will not be interpreted as being required.  It is also noted a claim is only limited by positively recited elements.  The "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.  In the instant case, the invention is directed to a finishing system (consisting a gel coat, a putty, and a top coat), whereas claim 3 is directed to the article being worked on by the system (e.g. the surfaces of a wind turbine blade).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Connelly (US 2009/0220795 A1).
Regarding claim 1, Connelly teaches a finishing system (paragraphs 0006-0010) for surfaces of a wind turbine blade (paragraphs 0004-0005) consisting of: a gel coat (paragraph 0007 and 0078, disclose gel coat) and a top coat (paragraphs 0008 and 0075).  Connelly does not explicitly disclose the finishing system further consists of a putty, however, the use of putty in finishing systems for wind turbine blades is well known and convention in the art, as disclosed by Connelly (paragraphs 0030, 0072) as well as in the current application (Figures 1A and 1B, paragraph 0014 of the instant Specification).  Furthermore, Connelly discloses putty is used in finishing systems to fill surface defects and provide a smooth surface thereafter (paragraph 0072).  It would have been obvious for one of ordinary skill in the art at the time of filing to include putty in the finishing system as is conventional or customary in the art, as disclosed by Connelly.
Regarding claims 2 and 3, it is noted a claim is only limited by positively recited elements.  Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.  consisting a gel coat, a putty, and a top coat), whereas claims 2 and 3 are directed to the article being worked on by the system (e.g. the wind turbine blade and surfaces thereof).  Nonetheless, Connelly discloses the wind turbine blade comprises glass fiber fabric or nonwoven and epoxy resin/vinyl ester resin (paragraph 0070) as well as the wind turbine blade surfaces being leading edges (paragraphs 0004-0005, 0077, 0081).
Regarding claims 5-6 and 8-9, Connelly teaches all the elements of claim 1 as discussed above but does not disclose the gel time of the gel coat or the putty per ASTM D3056 nor the tack free time and cure time of the gel coat and putty.  However, as applicant is silent as to the criticality of said limitations (specifically in regards to the lack of need for a pore filler), one of ordinary skill in the art would have found it obvious to select such a gel coat or putty through routine experimentation to optimize production of a wind turbine blade.  Furthermore, with respect to ASTM D3056 test method, the Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Connelly, in view of Zhang - Erosion of wind turbine blade coatings (2015).
Regarding claims 4 and 7, Connelly teaches all the elements of claim 1 as discussed above but does not disclose the pull-off adhesion strength of the gel coat or the putty per AST D-4541.  However, similar to above, as applicant is silent as to the criticality of said limitation (specifically in regards to the lack of need for a pore filler), one of ordinary skill in the art would have found it obvious to select such a gel coat or putty through routine experimentation to optimize production of a wind turbine blade.
Alternatively, Zhang describes and analyzes erosion of wind turbine blade coatings and the parameters involved in the mechanism.  Zhang discloses adhesion, or pull-off strength, failure as a leading indicator of erosion (Table 3; Figure 10; Section 5.3 Measurements of adhesion strength; delamination between topcoat and primer was caused by repeated water jet impacts).  Absent a showing of unexpected results, one of ordinary skill in the art would have found it obvious to optimize the durability by selection of a gel coat or putty with sufficient adhesive strength through routine experimentation, as disclosed by Zhang.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Harrington (US 2010/0068497 A1) discloses increasing gel coat adhesion through curing conditions.
Whiter (US 2003/0130481 A1) discloses improving gel coat curing using additives.
Shishkov (US 2019/0292384 A1) discloses an improved putty for wind turbine blade applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        9/10/2021
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748